Exhibit 10.2

 
SECOND AMENDMENT TO INDEMNIFICATION AGREEMENT




THIS SECOND AMENDMENT TO INDEMNIFICATION AGREEMENT ("Second Amendment") is made
as of May 25, 2010 (the "Effective Date"), by PACIFIC OFFICE PROPERTIES, L.P., a
Delaware limited partnership, whose address is 233 Wilshire Boulevard, Suite
830, Santa Monica, California 90401 ("Pacific Office"), and SHIDLER EQUITIES
L.P., a Hawaii limited partnership, whose address is 841 Bishop Street, Suite
1700, Honolulu, Hawaii 96813 ("Shidler Equities").


R E C I T A L S :


1.           First Hawaiian Bank, a Hawaii corporation (the "Lender"), extended
a line of credit to Pacific Office in the principal sum of $10,000,000.00, which
line of credit was extended on the terms and conditions set forth in that
certain Credit Agreement dated September 2, 2009, executed by Pacific Office and
the Lender.


2.           The obligation of Pacific Office to repay the $10,000,000 line of
credit was secured by the pledge to the Lender of a certificate of deposit in
the principal amount of $10,000,000, which certificate of deposit was provided
and pledged to the Lender by Shidler Equities on the condition that Pacific
Office indemnify Shidler Equities from any and all losses and expenses incurred
by Shidler Equities in connection with the pledge of the certificate of deposit,
which indemnification of Shidler Equities was set forth in that certain
Indemnification Agreement dated September 2, 2009, executed by Pacific Office in
favor of Shidler Equities (the "Indemnification Agreement").


3.           At the request of Pacific Office, (i) the Lender agreed to increase
the principal amount of the line of credit from $10,000,000 to $15,000,000 on
the terms of that certain Amendment to Loan Documents dated December 31, 2009,
executed by the Lender, Pacific Office and Shidler Equities (the "First
Amendment to Loan Documents"), which terms required the principal amount of the
certificate of deposit to be increased from $10,000,000 to $15,000,000, and (ii)
Shidler Equities agreed to provide and pledge to the Lender the required funds
to increase the principal amount of the certificate of deposit from $10,000,000
to $15,000,000, and in connection with such increase, Pacific Office and Shidler
Equities agreed to amend the Indemnification Agreement to obligate Pacific
Office for any and all losses and expenses incurred by Shidler Equities as a
result of the pledge of the certificate of deposit, as increased to $15,000,000,
such amendment having been set forth in that certain Amendment to
Indemnification Agreement dated December 31, 2009, executed by Pacific Office
and Shidler Equities (the "First Amendment to Indemnification Agreement").


4.           At the request of Pacific Office, the Lender has agreed to an
additional increase in the principal amount of the line of credit from
$15,000,000 to $25,000,000, on the terms of that certain Second Amendment to
Loan Documents dated May 25, 2010, executed by the Lender, Pacific Office and
Shidler Equities (the "Second Amendment to Loan Documents"), which terms require
the principal amount of the certificate of deposit to be increased from
$15,000,000 to $25,000,000.


 
 

--------------------------------------------------------------------------------

 
5.           Shidler Equities has agreed with Pacific Office that Shidler
Equities will provide and pledge to the Lender the required funds to increase
the principal amount of the certificate of deposit from $15,000,000 to
$25,000,000 (such certificate of deposit in the original principal amount of
$10,000,000, as increased to $15,000,000, as further increased to $25,000,000
and/or any replacement or additional certificate of deposit provided and pledged
by Shidler Equities to the Lender being referred to hereinafter as the
"Certificate of Deposit"), on the condition that the Indemnification Agreement,
as amended by the First Amendment to Indemnification Agreement, is further
amended, in its entirety, as set forth below.


NOW, THEREFORE, to induce Shidler Equities to provide and pledge to the Lender
the required funds for the Certificate of Deposit in the principal amount of
$25,000,000, as security for the obligation of Pacific Office to repay the line
of credit, as increased from $10,000,000 to $15,000,000, and as further
increased from $15,000,000 to $25,000,000 (the "Line of Credit"), and in
consideration of the foregoing premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pacific Office and Shidler Equities hereby agree that as of the Effective Date,
the Indemnification Agreement, as amended by the First Amendment to
Indemnification Agreement, is further amended, in its entirety, to provide as
follows:


"1.           Indemnification of Shidler Equities.  Pacific Office hereby agrees
to pay, protect, defend and save Shidler Equities harmless from and against, and
hereby indemnifies Shidler Equities from and against, any and all losses,
damages, costs, expenses (including, without limitation, reasonable attorneys'
fees), liabilities, obligations, causes of action, suits, claims, demands and
judgments (collectively, "Losses"), which Losses may at any time be incurred by,
imposed upon or awarded against Shidler Equities as a result of:


(a)           the failure by Pacific Office to cause the entire $25,000,000
principal amount of the Certificate of Deposit and all accrued interest to be
disbursed to Shidler Equities upon the Maturity Date of the Line of Credit, the
term Maturity Date being defined in the Credit Agreement described in recital 1
above, which Credit Agreement and other documents evidencing and/or securing the
Line of Credit were amended by the First Amendment to Loan Documents and are
being further amended by the Second Amendment to Loan Documents (the Credit
Agreement, as amended by the First Amendment to Loan Documents, and as further
amended by the Second Amendment to Loan Documents, being referred to hereinafter
as the "Loan Agreement");


(b)           any Event of Default or failure to perform by Pacific Office under
any of the Loan Documents (as such terms are defined in the Loan Agreement), it
being agreed by Pacific Office and Shidler Equities that if all or any portion
of the Certificate of Deposit is withdrawn by the Lender and applied to the
payment of principal, interest and/or charges under the Line of Credit then, in
addition to any other right or remedy that Shidler Equities may have under the
Indemnification Agreement, as amended, and/or under the law, interest shall
accrue on any such amount that is withdrawn and be due and payable to Shidler
Equities at the rate of seven percent (7%) per annum from the date of the
withdrawal until paid by Pacific Office to Shidler Equities in full;


 
 

--------------------------------------------------------------------------------

 
(c)           any bankruptcy or similar proceeding affecting Pacific Office;


(d)           any cost or expense being incurred by Shidler Equities in
connection with the pledge to the Lender of the Certificate of Deposit,
including, without limitation, reasonable attorneys' fees; and


(e)           any cost or expense being incurred by Shidler Equities in
connection with the enforcement of the Indemnification Agreement, as amended,
including, without limitation, reasonable attorneys' fees.


The liability of Pacific Office under the Indemnification Agreement, as amended,
shall be direct and immediate.  Losses incurred by Shidler Equities shall be
payable by Pacific Office upon demand.  Shidler Equities shall also be entitled
to appear in any action or proceeding to defend itself against any claim in
connection with the Line of Credit and/or the Certificate of Deposit, and all
costs and expenses incurred by Shidler Equities in so doing, including, without
limitation, reasonable attorneys' fees, shall be paid by Pacific Office on
demand.


2.           Fee to be Paid to Shidler Equities.  In consideration of Shidler
Equities providing and pledging to the Lender the Certificate of Deposit as
described above, Pacific Office agrees to pay to Shidler Equities an annual fee
of two percent (2%) of the entire $25,000,000 principal amount of the
Certificate of Deposit, which annual fee shall accrue, and shall be paid by
Pacific Office to Shidler Equities on a quarterly basis in arrears on the first
day of January, the first day of April, the first day of July and the first day
of October of each year, until the entire $25,000,000 principal amount of the
Certificate of Deposit and all accrued interest are disbursed to Shidler
Equities.


3.           Repayment of the Line of Credit.  Pacific Office and Shidler
Equities hereby acknowledge that the Line of Credit is to be repaid by Pacific
Office and that Shidler Equities has no obligation to the Lender and/or to
Pacific Office to repay the Line of Credit, in whole or in part.


4.           Binding Effect.  The Indemnification Agreement, as amended, shall
be binding upon and inure to the benefit of Pacific Office, Shidler Equities and
their respective successors and assigns.


5.           Enforcement.  The Indemnification Agreement, as amended, may be
enforced in any federal or state court in the City and County of Honolulu, State
of Hawaii.


6.           Hawaii Law.  The Indemnification Agreement, as amended, shall be
construed in accordance with the laws of the State of Hawaii."


Pacific Office and Shidler Equities further agree that this Second Amendment may
be executed in counterparts, all of which taken together shall constitute one
and the same instrument.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Pacific Office and Shidler Equities have executed this
Second Amendment as of the Effective Date.


PACIFIC OFFICE PROPERTIES, L.P.,
a Delaware limited partnership


By:  Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By:         /s/ James R. Wolford                                              
Name: James R. Wolford
Title:  Chief Financial Officer


Pacific Office




SHIDLER EQUITIES L.P.,
a Hawaii limited partnership


By:       Shidler Equities Corp.,
   a Hawaii corporation
   Its General Partner


By:         /s/ Jay H. Shidler                                              
Name:  Jay H. Shidler
Title:  President




Shidler Equities


